The Honorable Bob "Sody" Arnold 324 Cherry Street Arkadelphia, Arkansas 71923
Dear Representative Arnold:
This is in response to your request for an opinion regarding the proper composition of the Clark County Board of Education.  As you noted, the Clark County Board of Education was formerly composed of five members — one member each from Amity School District, Gurdon School District and Okolona School District, and two members from the Arkadelphia School District.  The Okolona School District no longer exists, giving rise to your question concerning the proper composition of the Board in light of the number of school districts which remain in Clark County.  Dispositive of your inquiry are Arkansas Code of 1987 Annotated 6-12-102 and 6-12-104 (1987) which provide in pertinent part as follows:
     (a) The county board of education in counties having fewer than five (5) school districts may choose to be:
      (1) Composed of one (1) member elected from each school district and one (1) member elected at large; or
(2) Organized in accordance with this chapter.
A.C.A. 6-12-102(a)(1) and (2).
     (a) When requested to do so by an official resolution by the county board of education, the county judge, the county clerk, and the county school supervisor, as a committee of three (3), shall zone the county into five (5) zones as nearly equal in area as feasible in the light of geographical barriers, school attendance areas, and general accessibility, with each zone to be composed of contiguous territory.
A.C.A. 6-12-104(a).
A.C.A. 6-12-102 (1987) provides that the Clark County Board of Education should be composed of "one (1) member elected from each school district and one (1) member elected at large; or organized in accordance with this chapter."  A.C.A. 16-12-104 [6-12-104] (1987) is the only other reference in this chapter to a different composition.  Section (a) thereof is as quoted above.
Hence, the Clark County Board of Education has two possible compositions:  1) a total of four members with one member being elected at large and one coming from each school district; or 2), five members with each coming from the five zones which could be devised pursuant to A.C.A. 6-12-104.
Other statutory compositions of county boards of education have been omitted from the Arkansas Code of 1987 Annotated and are not available to Clark County.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair III.